DETAILED ACTION 
The office action is in response to the amendment filled on 6/16/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1, 6, 11, 13 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1, 3,4, 8-13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (JPS6437015).
With regards to claim 1. Watanabe disclose a multiphase power converter (Figs. 2 and 4) comprising a plurality of subconverters (Figs. 2 and 4) each having an input circuit (Circuit coupled to the secondary side of transformer (2A) and an output circuit (Circuit coupled to the primary side of transformer 2A), and a transformer (2A) for the plurality of subconverters, the transformer including a magnetic structure (LB,NB, the depicted corresponding legs L1b, L2b, L3b, N1b, N2b, N3b), a first coil (P2B) electrically coupled to the input circuit or the output circuit  (Circuit coupled to the primary side of transformer 2A) of one of the subconverters, and a second coil (P4B) electrically coupled to the input circuit or the output circuit of another one of the subconverters, wherein the magnetic structure includes: a top member (11); a bottom member (LB, NB); and a plurality of legs extending between the top member (L1b, L2b, L3b, N1b, N2b, N3b) and the bottom member in substantially the same direction, wherein the plurality of legs include two outer members (L2b, N3b) and two inner members (L1b, N1b) positioned between the two outer members; wherein the first coil (P2B) is wound about one (L1b) of the two inner members of the magnetic structure; and wherein the second coil  (P4B) wound about the other one (N1b) of the two inner members of the magnetic structure (figures 2 and 4).

With regards to claim 3. Watanabe disclose the multiphase power converter (Figs. 2 and 4) wherein no coil is wound about either one of the outer members, the top member, or the bottom member of the magnetic structure (LB, NB, the depicted corresponding legs L1b, L2b, L3b, N1b, N2b, N3b).

With regards to claim 4. Watanabe disclose the transformer (Figs. 2 and 4) wherein the two inner members (L3b and N2b) of the magnetic structure are a first inner member and a second inner member, and wherein the magnetic structure includes a third inner member positioned between the top member and the bottom member, and between the first inner member and the second inner member (LB, NB, the depicted corresponding legs L1b, L2b, L3b, N1b, N2b, N3b).

With regards to claim 8. Watanabe disclose the transformer (2A, Figs. 2 and 4) wherein the first coil (left hand coil of transformer 2A or left hand coil of transformer 2B) is a primary winding (left hand coil of transformer 2A) electrically coupled to the input circuit of said one of the subconverters, or a secondary winding  (right hand coil of transformer 2A) electrically coupled to the output circuit in said one of the subconverters, and the second coil is: a primary winding electrically coupled to the input circuit of said another one of the subconverters, or a secondary winding electrically coupled to the output circuit in said another one of the subconverters.

With regards to claim 9. Watanabe disclose the transformer (2A, Figs. 2 and 4) wherein, when the first coil (P2B) is energized, magnetic flux generated from the first coil is at least partially coupled to the second coil (P4B) (as shown on figure 2); and/or, when the second coil is Serial energized, magnetic flux generated from the second coil is at least partially coupled to the first coil (refer to figure 2).

With regards to claim 10. Watanabe disclose the transformer (2A, Figs. 2 and 4) wherein the two outer members (L2b, N3b) are positioned to provide return paths for the magnetic flux generated from the first coil (P2B) and the magnetic flux generated from the second coil (P4B) (refer to figure 2)

With regards to claim 11. Watanabe disclose the multiphase power converter (Figs. 2 and 4) wherein the plurality of subconverters is plurality of interleaved forward subconverters (subconverters topology as shown on figures 2 and 4).

With regards to claim 12. Watanabe disclose the multiphase power converter (Figs. 2 and 4) wherein at least one of the pluralities of subconverters comprises a bridge topology (rectification smoothing circuit 5, 6A and 6B).

With regards to claim 13. Watanabe disclose a transformer (2A, Figure 2) for a multiphase power converter (Figs. 2 and 4) including a plurality of subconverters (Figs. 2 and 4) each having an input circuit and an output circuit  (Circuit coupled to the primary side of transformer 2A), the transformer comprising: a magnetic structure  (LB,NB, the depicted corresponding legs L1b, L2b, L3b, N1b, N2b, N3b); a first coil (P2B) configured to electrically couple to the input circuit (Circuit coupled to the secondary side of transformer (2A) or the output circuit (Circuit coupled to the primary side of transformer 2A) of one of the subconverters; and a second coil (P4B) configured to electrically couple to the input circuit or the output circuit of another one of the subconverters; wherein the magnetic structure includes: a top member (11); a bottom member (LB, NB); and a plurality of legs extending between the top member and the bottom member in substantially the same direction; and wherein the plurality of legs include two outer members (L2b, N3b)  and two inner members  (L1b, N1b) positioned between the two outer members; the first coil (P2B) is wound about one  (L1b) of the two inner members of the magnetic structure, and the second coil (P4B) is wound (N1b)about the other one of the two inner members of the magnetic structure (figs. 2 and 4).

With regards to claim 15. Watanabe disclose the multiphase power converter (Figs. 2 and 4) wherein no coil is wound about either one of the outer members, the top member, or the bottom member of the magnetic structure (LB, NB, the depicted corresponding legs L1b, L2b, L3b, N1b, N2b, N3b).

With regards to claim 16. Watanabe disclose the transformer (Figs. 2 and 4) wherein the two inner members (L3b and N2b) of the magnetic structure are a first inner member and a second inner member, and wherein the magnetic structure includes a third inner member positioned between the top member and the bottom member, and between the first inner member and the second inner member (LB, NB, the depicted corresponding legs L1b, L2b, L3b, N1b, N2b, N3b).

Claim Rejections - 35 USC § 103
8.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9. Claims 2 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Watanabe (JPS6437015) in view of Yoshiaki et al. (JP 2002057045).

With regards to claim 2. Watanabe disclose the multiphase power converter (Figs. 2 and 4).
Watanabe does not disclose wherein the plurality of legs includes only four legs. 

 Yoshiaki et al. disclose (figure 10) wherein the plurality of legs includes only four legs (FIG. 10 is a perspective view showing another embodiment of the four-legged core and the secondary coil according to the transformer of the present invention) (para. 0038).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Watanabe invention with the circuit as disclose by Yoshiaki et al.in order to reduce the size and improve the efficiency of assembly work which circuit efficiency can be effectively improved.

With regards to claim 14. Watanabe disclose the transformer (Figs. 2 and 4).

 Watanabe does not disclose (figure 10) wherein the plurality of legs includes only four legs.
Yoshiaki et al. disclose (figure 10) wherein the plurality of legs includes only four legs (FIG. 10 is a perspective view showing another embodiment of the four-legged core and the secondary coil according to the transformer of the present invention) (para. 0038).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Watanabe invention with the circuit as disclose by Yoshiaki et al.in order to reduce the size and improve the efficiency of assembly work which circuit efficiency can be effectively improved.

10. Claims 5, 7, 17 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Watanabe (JPS6437015) in view of Ouyang et al. (20140340940).
With regards to claim 5. Watanabe disclose the transformer (Figs. 2 and 4).

Watanabe does not specifically disclose wherein the plurality of legs is a first plurality of legs, and wherein the magnetic structure includes a second plurality of legs substantially aligned with the first plurality of legs.

Ouyang et al. disclose (figure 7a) wherein the plurality of legs is a first plurality of legs, and wherein the magnetic structure includes a second plurality of legs substantially aligned with the first plurality of legs (the input current I1 generates the first magnetic field which induces the magnetic fluxes indicated by solid arrows 109a and 109b in the same direction through the first leg 110 and the second leg 112) (para- 0073). 

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Watanabe invention with the circuit as disclose by Ouyang et al. because the invention is capable of supporting three-input power converters capable of transferring power from three different input voltage sources to the DC output voltage individually or simultaneously which circuit efficiency can be effectively improved.

With regards to claim 7. Watanabe disclose the transformer (Figs. 2 and 4).

Watanabe does not specifically disclose wherein the second plurality of legs are positioned adjacent to the first plurality of legs in a lateral direction.

Ouyang et al. disclose (figure 7a) wherein the second plurality of legs are positioned adjacent to the first plurality of legs in a lateral direction (this is a consequence of the first leg 110 and the second leg 112 being arranged adjacently on the same side of the input conductor 106) (para. 0073).
.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Watanabe invention with the circuit as disclose by Ouyang et al. because the invention is capable of supporting three-input power converters capable of transferring power from three different input voltage sources to the DC output voltage individually or simultaneously which circuit efficiency can be effectively improved.

With regards to claim 17. Watanabe disclose the transformer (Figs. 2 and 4).

Watanabe does not specifically disclose wherein the plurality of legs is a first plurality of legs, and wherein the magnetic structure includes a second plurality of legs substantially aligned with the first plurality of legs.

Ouyang et al. disclose (figure 7a) wherein the plurality of legs is a first plurality of legs, and wherein the magnetic structure includes a second plurality of legs substantially aligned with the first plurality of legs (the input current I1 generates the first magnetic field which induces the magnetic fluxes indicated by solid arrows 109a and 109b in the same direction through the first leg 110 and the second leg 112) (para- 0073). 

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Watanabe invention with the circuit as disclose by Ouyang et al. because the invention is capable of supporting three-input power converters capable of transferring power from three different input voltage sources to the DC output voltage individually or simultaneously which circuit efficiency can be effectively improved.

With regards to claim 19. Watanabe disclose the transformer (Figs. 2 and 4).

Watanabe does not specifically disclose wherein the second plurality of legs are positioned adjacent to the first plurality of legs in a lateral direction.

Ouyang et al. disclose (figure 7a) wherein the second plurality of legs are positioned adjacent to the first plurality of legs in a lateral direction (this is a consequence of the first leg 110 and the second leg 112 being arranged adjacently on the same side of the input conductor 106) (para. 0073).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Watanabe invention with the circuit as disclose by Ouyang et al. because the invention is capable of supporting three-input power converters capable of transferring power from three different input voltage sources to the DC output voltage individually or simultaneously which circuit efficiency can be effectively improved.
11. Claims 6 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Watanabe (JPS6437015) in view of Ouyang et al. (20140340940) further in view of Akihiko et al. (JP H05205956).

With regards to claim 6. The combination of Watanabe and Ouyang disclose the multiphase power converter.
The combination of Watanabe and Ouyang do not disclose wherein the second plurality of legs are positioned on a side of the bottom member opposing the first plurality of legs.

Akihiko et al. disclose (figure 3) wherein the second plurality of legs are positioned on a side of the bottom member opposing the first plurality of legs (an inner iron type three-phase transformer composed of the same three-phase five-legged iron core is stacked in two upper and lower stages in one tank main body. Since the winding configuration can be arranged to have a phase difference as required between the upper and lower transformers, the height dimension of the transformer core can be reduced) (para. 0014).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Watanabe and Ouyang invention with the circuit as disclose by Yoshiaki et al.in order to reduce the size and improve the efficiency of assembly work which circuit efficiency can be effectively improved.

With regards to claim 18. The combination of Watanabe and Ouyang disclose the multiphase power converter.
The combination of Watanabe and Ouyang disclose do not disclose wherein the second plurality of legs are positioned on a side of the bottom member opposing the first plurality of legs.

Akihiko et al. disclose (figure 3) wherein the second plurality of legs are positioned on a side of the bottom member opposing the first plurality of legs (an inner iron type three-phase transformer composed of the same three-phase five-legged iron core is stacked in two upper and lower stages in one tank main body. Since the winding configuration can be arranged to have a phase difference as required between the upper and lower transformers, the height dimension of the transformer core can be reduced) (para. 0014).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Watanabe and Ouyang disclose invention with the circuit as disclose by Yoshiaki et al.in order to reduce the size and improve the efficiency of assembly work which circuit efficiency can be effectively improved.

Conclusion 
12.	Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 
Additionally, in the event that other prior art is provided and made of record by the Examiner, as being relevant or pertinent to applicant's disclosure but not relied upon. The references are provided for the convenience of the applicant.  The Examiner request that the references be considered in any subsequent amendments, as they are also representative of the teaches of the art and may apply to the specific limitations of any newly amended claim(s).
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838

/ADOLF D BERHANE/Primary Examiner, Art Unit 2838